Case 8:17-cv-00278-CJC-DFM Document 260-4 Filed 09/30/19 Page 1 of 11 Page ID
                                 #:4636




                        EXHIBIT 3
DEATHS ALLEGEDLY CAUSED BY THE USE OF “CHOKE HOLDS...                                                                     https://judoinfo.com/chokes6/
           Case 8:17-cv-00278-CJC-DFM Document 260-4 Filed 09/30/19 Page 2 of 11 Page ID
                                            #:4637


                     Online Dojo




                                        Home       Techniques      Competitions       Training     Resources     Blog     Shop      About Us




                                                                                                        Search
             ABSTRACT: Shime-waza or the “choke hold,” when property applied,
             should not cause death; therefore, its primary purpose should be to subdue
             violent suspects. When properly applied, the choke hold causes
             unconsciousness in 10-20 seconds. No fatalities as a result of shime-waza
                                                                                                    Recent Posts
             have been reported in the sport of judo since its inception in 1882. Among the
             methods of “control holds” taught to law enforcement officers is the choke             Osoto Gaeshi (Major Outer Reversal)
             hold similar or identical to shime-waza used in judo. Using the choke hold,            Technique
             officers may afford themselves maximum safety while subjecting the suspect             Ouchi Gaeshi (Major Inner Reversal)
             to a minimum possibility of injury. The author has reviewed 14 fatalities with         Technique
             autopsy findings where death was allegedly caused by the use of choke holds.           Kosoto Gari (Small Outer Reap) Technique
                                                                                                    Kosoto Gake (Small Outer Hook) Technique
                                                                                                    Hiza Guruma (Knee Wheel) Technique
          The “choke holds” known as shime-waza used in the sport of judo have been taught
          and used by law enforcement officers to subdue violent suspects. Recently,
          however, there have been reports of deaths allegedly caused by the use of choke
          holds, which have led to class action suits against its use from local to state to the
          U.S. Supreme Court. Apparently, the use of choke holds was thought to be a safe
          and harmless way of controlling and subduing violent suspect s without the use of
          weapons. The use of choke holds or shime-waza in judo is similar or identical to the
          techniques used by the law enforcement officers.

          Investigations have shown that no deaths had occurred by these techniques since the
          sport of judo was founded by Professor Jigoro Kano in 1882 in Tokyo, Japan. A
          survey made by this author in 1979, based on a questionnaire to all International




1 of 10                                                                                                                               3/1/2019, 5:56 PM
DEATHS ALLEGEDLY CAUSED BY THE USE OF “CHOKE HOLDS...                                             https://judoinfo.com/chokes6/
           Case 8:17-cv-00278-CJC-DFM Document 260-4 Filed 09/30/19 Page 3 of 11 Page ID
                                            #:4638
          Judo Federation (IJF) country members, revealed that although there were 19 judo
          fatalities, none was due to shime-waza.

          The statistics in the use of shime-waza have been kept by the International Judo
          Federation on World Class Judo Championships, Olympics (Munich-1972,
          Montreal-1976, Moscow-1980, and Los Angeles-1984), World Judo Championships
          (Mexico City-1969, Ludwigshafen-1971, Lausanne-1973, Vienna-1975, Paris-1979,
          and Maastricht- 1981), and the Junior World Judo Championships in Rio de
          Janiero-1974. Of the 2198 techniques used to score, 97 were shime-waza (4.41%).
          No fatalities were recorded.

          As of 1985, 113 countries are members of the IJF. All these federations have
          numerous tournaments at local, regional, national, and international levels where
          shime-waza is used.

          In 1981, a class action suit was brought against the City of Los Angeles regarding
          fatalities allegedly caused by the “bar-arrn” and carotid artery control holds. The
          control holds used are similar to the shime-waza used in judo. Since no death has
          been reported in the sport of judo, other studies on cases of deaths allegedly caused
          by the use of choke holds had to be investigated.


                                               Case 1 – 5/75
          The strong decedent, who was a black male, age, 25-30, 111.4 kg, height 195.6 cm,
          resisted violently. The two officers used their batons and physical holds (choke) to
          handcuff and place leg restraints on the decedent. He was transported to the police
          station where on arrival no pulse could be found. He was then rushed to the hospital
          where doctors could not find any vital signs.

          The reported cause of death was asphyxiation as a result of manual compression of
          neck.


                                                Case 2 – 8/75
          The decedent, who was a white male age 21, 52.3 kg, height 185.4 cm, was reported
          to have taken lysergic acid diethylamide (LSD) four days before his death. The
          arresting officer applied “restraint” on the man’s neck. The decedent was
          transported to the police station in a convulsive state, then collapsed and did not
          respond to stimuli.

          The reported cause of death was not only mechanical asphyxia but also by
          compression of the vascular circulation to the brain.


                                             Case 3 – 11/75
          An altercation ensued with the decedent, who was a black male age 28, 80.9 kg,
          height 177.8 cm, and the police. The officers tried to apply an approved type of
          choke hold and the decedent became unconscious at the scene.

          The reported cause of death was acute cardiorespiratory arrest as a result of
          compression of the neck. The other significant condition was acute heroin-morphine
          intoxication.


                                              Case 4 – 10/76
          The suspect, who was a black male age 19, 72.7 kg, height 181.6 cm, was in
          custody of the police as a possible case of angel dust inhalation. The arresting
          officer used a neck hold to restrain the suspect. He had cardiorespiratory arrest in
          the back seat of the police car. Cardiopulmonary resuscitation (CPR) was instituted.




2 of 10                                                                                                     3/1/2019, 5:56 PM
DEATHS ALLEGEDLY CAUSED BY THE USE OF “CHOKE HOLDS...                                              https://judoinfo.com/chokes6/
           Case 8:17-cv-00278-CJC-DFM Document 260-4 Filed 09/30/19 Page 4 of 11 Page ID
                                            #:4639
          The paramedics found the decedent in agonal rhythm with vomitus in his mouth.
          CPR used in the field and at the emergency room was not effective. The autopsy
          findings were:

          The reported cause of death was asphyxiation to neck restraint procedure for
          abnormal behavior associated with phencyclidine (PCP) use. Other significant
          conditions were aspiration of vomitus and sickle cell disorder.


                                               Case 5 – 7/77
          After being legally arrested for teroristic threats and creating a turmoil, this white
          male, age 25, 71.8 kg, height 180.3 cm, was placed in the rear of the police car. He
          kicked out the rear window, exited through the broken window, and continued to
          kick and strike at the officer. The decedent was subdued by an officer who, using his
          flashlight as a choke stick, grabbed the subject about the neck and tried to choke
          him while bringing him down to the ground. The subject continued to fight;
          consequently, the officer rolled him over on his stomach and continued to keep
          “hold” on him until the subject was handcuffed. The “hold” on him was repeated
          when the subject started to fight again. Finally, the subject was placed in a police
          wagon, with wrists and ankles handcuffed, face down. The subject was transported
          to an emergency room; however, after he was placed on a wheel chair, he was found
          to be unconscious and was finally pronounced dead.

          The reported cause of death was cardiorespiratory arrest caused by asphyxia as a
          result of strangulation and aspiration of gastric contents.


                                               Case 6 – 1/78
          The subject, who was a black male age 21, 81.8 kg, height 185.4 cm, was taken into
          custody for possibly being under the influence of PCP and reckless driving. The
          police had to use neck restraint in the arresting procedure. He was taken to jail, but
          then broke the restraints and had to be restrained again. Later in the evening, in his
          cell, he was found not to be breathing. Then he was taken to the hospital and was
          pronounced dead on arrival (DOA).

          The reported cause of death was sudden cardiorespiratory collapse in a psychotic
          patient with severe stress and exhaustion after prolonged combativeness,
          sleeplessness, and refusal to take nourishment.


                                                 Case 7 – 2/78
          The decedent, a black male age 34, 72.3 kg, height 177.8 cm, was combative while
          being arrested, so a bar arm control hold was used. He kicked the driver during
          transport, and, at the station, restraints were used and a bar arm control hold had to
          be used again. He was transported to another jail which had padded cells. During
          transport he was placed on a gurney, face down, but the subject appeared to be
          unconscious at that time. He was placed in a padded cell, but at that time the subject
          was not breathing. He was transported to the dispensary where all attempts failed to
          revive him.

          The reported cause of death was asphyxia as a result of neck compression during
          restraining procedure. The other significant condition was interstitial myocardial
          fibrosis.


                                               Case 8 – 7/78
          The decedent, a black male, age 39, 58.6 kg, height 170.2 cm, had a family dispute,
          then turned on the officer on the scene, and the subject was eventually subdued by a
          “regular choke hold.” When he became unconscious, he was cuffed and carried
          outside; he was still unconscious as the rescue ambulance arrived. He was
          pronounced dead on arrival at the hospital.



3 of 10                                                                                                      3/1/2019, 5:56 PM
DEATHS ALLEGEDLY CAUSED BY THE USE OF “CHOKE HOLDS...                                              https://judoinfo.com/chokes6/
           Case 8:17-cv-00278-CJC-DFM Document 260-4 Filed 09/30/19 Page 5 of 11 Page ID
                                            #:4640

          The reported cause of death was asphyxia as a result of neck compression during
          restraining procedure.


                                                Case 9 – 1/80
          The subject, a white male, age 32, 61.4 kg, height 172.7 cm, was stopped for a
          traffic violation. Getting out of the car, he brandished a knife The officers subdued
          him with a choke hold and placed him in the police car. At this point, he “passed
          out.” He was transported to the hospital and died while in custody. The subject was
          a suspected drug dealer and abuser.

          The reported cause of death was hypoxic encephalopathy as a result of respiratory
          arrest following struggle with police officers while in a state of acute ethanol and
          cocaine intoxication.


                                             Case 10 – 3/80
          The subject, a black male, age 41, 66.2 kg, height 167.6 cm, was in the lobby of a
          hotel, yelling and screaming at an off-duty officer. The officer applied a “bar arm
          control hold” on the decedent and he “went down.” The paramedics were called and
          worked on the subject at the scene. They then transported him to a hospital where he
          was pronounced dead.

          The reported cause of death was acute cardiorespiratory arrest as a result of carotid
          control hold of neck. The other significant condition was non-specific
          cardiomyopathy.


                                             Case 11 – 3/82
          The decedent, a white male age 21, 81.8 kg, height 182.9 cm, an apparent psychotic
          inmate in jail, put up a tremendous struggle several times, and was finally subdued
          by four detention officers. One applied a carotid artery choke hold “not more than
          20 seconds,” and the subject was placed in leather restraints attached to a cell bunk,
          face down. The inmate stopped struggling, developed a weak pulse and shallow
          breathing, and became cyanotic. A nurse and paramedics were called. He was
          resuscitated by the paramedics but expired a few days later in the hospital.

          The reported cause of death was hypoxic encephalopathy, probable forearm
          strangulation.


                                                  Case 12
          During the 1981 Sixth International Judo Federation (IJF) Medical Symposium in
          Maastricht, Netherlands, 31 Aug. 1981, Kjell Salling of Norway called attention to a
          fatal case as a result of choking. The death was reported in Paris, France, June 1954.
          The accident was published and reported by newspapers, Le Parisien Libere and
          France-Soir on 24 June 1954. The incident was also reported in the Official Bulletin
          of the French Judo Federation. Investigation revealed that the death was not in the
          sport of judo, but a method called “Vo et Vat” taught by a Vietnamese instructor. Vo
          et Vat was estimated to be a more violent form of judo. The method was not
          recognized by the French Judo Federation and the instructor was not a member of
          that organization.

          The subject was a 34 year old male Vietnamese Vo et Vat instructor who was
          “choked” by one of his own students, age 17. For demonstration purposes, the
          student was ordered by the instructor to use all his strength when he applied a
          reverse cross choke (gyaku jujijime). This choke is applied from above with the
          instructor lying on his back on the mat. The instructor was going to demonstrate a




4 of 10                                                                                                      3/1/2019, 5:56 PM
DEATHS ALLEGEDLY CAUSED BY THE USE OF “CHOKE HOLDS...                                                https://judoinfo.com/chokes6/
           Case 8:17-cv-00278-CJC-DFM Document 260-4 Filed 09/30/19 Page 6 of 11 Page ID
                                            #:4641
          method of resistance and counter attack. The instructor was not able to counter
          attack, and the student, after the passing of “some minutes,” exhausted by his effort,
          terminated the “choking.” The instructor apparently died on the mat. His demise
          was witnessed by his students, who were sitting around the two demonstrating. A
          doctor was summoned, but he could only state that the instructor was dead. The
          autopsy findings were published in the Annales de Medicine Legale.

          The reported cause of death was not only by mechanical asphyxia but also by
          compression of the vascular circulation to the brain.


                                                  Case 13
          A 58-year-old retired janitor suffered cardiac arrest two years before and was
          successfully resuscitated, but showed evidence of hypoxic brain damage which
          caused personality changes. He was committed to a mental hospital because of
          withdrawn behavior. He had arteriosclerotic heart disease; his electrocardiogram
          (EKG) showed premature ventricular contractures which was partially controlled by
          quinidine.

          When an order was granted, two police officers were dispatched to his home to
          bring him to the hospital. Coaxing by the police officers proved futile. In an attempt
          to overpower and handcuff him, one officer stepped behind the victim and grabbed
          him about the neck. The hold intended by the officer was the carotid sleeper with
          the neck of the victim in the crook of the arm and forearm of the officer. After a
          brief but violent struggle, during which both the officer and victim fell to the floor,
          the victim became lifeless. He did not respond to CPR. An EKG taken during
          resuscitation showed cardiac arrest. Witnesses, including family members, stated
          that the entire struggle lasted only a “short time,” with the neck hold in place several
          seconds.

          The reported cause of death was cardiac arrest, arteriosclerotic hypertensive heart
          disease, and neck compression, contributory, classified as homicide.


                                                   Case 14
          A 35-year-old manual laborer was taken into custody for threatening his wife with a
          shotgun. He had been treated on many occasions for manic depressive psychosis
          and had been on maintenance dose of lithium. On the third day in jail, although on
          lithium, he became combative, disruptive, and threatened the life of another
          prisoner. He resisted the restraining attempt of six guards, but was finally
          overpowered and handcuffed and moved to a solitary confinement cell where he
          remained violent and combative.

          He was forced face down on the bunk while the handcuffs were removed and
          replaced by nylon flex cuffs. During this time, a guard put the victim’s head in a
          neck hold which the guard described as the carotid sleeper. The prisoner ceased to
          struggle aand the guards left him to recover. A few minutes later when a guard
          returned to check on the prisoner, the prisoner was found apneic. CPR was
          immediately begun, and in a matter of minutes medical personnel arrived at the
          scene. EKG showed fine ventricular fibrillation which progressed to cardiac
          standstill.

          The reported cause of death was neck hold.




5 of 10                                                                                                        3/1/2019, 5:56 PM
DEATHS ALLEGEDLY CAUSED BY THE USE OF “CHOKE HOLDS...                                                https://judoinfo.com/chokes6/
           Case 8:17-cv-00278-CJC-DFM Document 260-4 Filed 09/30/19 Page 7 of 11 Page ID
                                            #:4642



          A right-handed officer maneuvers behind the suspect, wraps his right arm around
          the suspect’s neck between the throat and the carotid. At this point, pressure is
          applied to the suspect’s neck between the throat and the carotid artery with the
          lower forearm. The suspect is then pulled backwards so that the suspect’s back is in
          contact with the officer’s chest. The technique is the same as hadakajime used in
          judo in the standing position. The suspect is then pulled down to a sitting position.
          If the suspect continues to resist, the move is made to go into the “locked carotid
          control.” The officer can do this by driving the right thumb into the left armpit, then
          griping the upper left arm with the right hand. The right arm is flexed and the left
          hand is extended beyond the right shoulder. This maneuver will draw the officer’s
          right arm tighter around the neck.




          In the event that the suspect is uncontrollable and the officer is unable to apply the
          modified carotid hold, the officer may have to resort to the bar arm to take the
          suspect down. The locked bar arm control is performed by gripping the left biceps
          with the right hand. At the same time, the officer bears down with the left and
          against the back of down to a sitting position with the same maneuver as the carotid
          takedown and control. This technique is the same as the one method of hadakajime
          (naked choke-lock) used in judo.

          It is important to point out that the police training manuals emphasize that the
          application of pressure must be stopped as soon as the suspect ceases resisting or
          goes limp. When a situation escalates to the point that a control hold is necessary to
          restrain and control a suspect, both the officer and the suspect are prone to injury. It
          is preferable to use persuasion and command presence to control a situation. When
          it does become necessary to apply a control hold, proficiency with the control holds
          described will help to restrain a combative suspect.




          The 14 fatalities presented were allegedly caused by “choke holds”, 13 by law
          enforcement officers, 1 by a student learning Vo et Vat, a Vietnamese version of
          judo. In the sport of judo, which started in 1882, no fatalities have been reported.
          Judoists are taught to apply shime-waza using the principle “maximum efficiency
          with minimum effort.” The maximum pressure is applied directly on the “carotid
          triangle” without applying the pressure on other parts of e neck, causing
          unnecessary damage. In all 14 cases, this author has noted evidence of injuries to
          the structures of the neck from bruises, ecchymosis, hemorrhages to fractures of the
          cartilage of the neck (Cases 1, 5, 10, 13, and 14), and intervertebral discs (Case 7).
          Submucosal or mucosal injuries are noted in the larynx in Cases 1, 2, 6, 11, and 13,
          All these findings indicate that tremendous force was exerted on the necks of the
          suspects.

          If the carotid artery hold is properly applied, unconsciousness occurs in
          approximately 10 seconds (8-14 seconds). After release, the subject regains
          consciousness spontaneously in 10-20 seconds. Neck pressure of 250 mm of Hg or
          5 kg of rope tension is required to occlude carotid arteries. The amount of pressure
          to collapse the airway is six times greater.




6 of 10                                                                                                        3/1/2019, 5:56 PM
DEATHS ALLEGEDLY CAUSED BY THE USE OF “CHOKE HOLDS...                                                https://judoinfo.com/chokes6/
           Case 8:17-cv-00278-CJC-DFM Document 260-4 Filed 09/30/19 Page 8 of 11 Page ID
                                            #:4643




              Contents of anterior triangle of the neck. Structure in a deeper dissection of
              the neck exposing the carotid artery and its branches and the vagus nerve in
               the superior carotid triangle where pressure is applied for maximum effect.
                (From W. H. Hollingshead. Textbook of Anatomy, 3rd ed. Harper & Row,
                                          Philadelphia p. 756).




          Anatomically, the anterior cervical triangle of the neck contains the superior carotid
          triangle. The pressure can be applied to either side. The anterior cervical triangleis a
          triangle bordered by the sternocleidomastoid muscle (large neck strap muscle)
          laterally, the mandible jaw bone above, and medially by the cervical midline, a line
          drawn from the tip of the jaw to the sternal notch. Within the anterior cervical
          triangle, there are three smaller triangles:

               submandibular (submaxillary or digastric)
               superior carotid
               inferior carotid (muscular).


          In the technique of choking, the most important triangle is the superior carotid
          which contains important structures. This triangle is bordered by the stylohyoid and
          the posterior belly of the digastric muscle above, the anterior border of the
          sternocleidomastoid muscle medially. Within the superior carotid triangle are the
          common carotid artery and branches, the carotid bodies, internal jugular vein, vagus
          nerve and branches, superior laryngeal nerve, and cervical sympathetic trunk.

          Overlying this superior carotid triangle is only skin, superficial fascia which usually
          are thin although there may be an appreciable amount of subcutaneous fat. Within
          the superficial fascia is an exceedingly thin (paper-thin) muscle, platysma muscle,
          which begins in the tela subcutaneous over the upper part of the thorax, passes over
          the clavicle (collar bone), and runs upward and somewhat medially in the neck and
          across the mandible to blend with superficially located facial muscles. The platysma




7 of 10                                                                                                        3/1/2019, 5:56 PM
DEATHS ALLEGEDLY CAUSED BY THE USE OF “CHOKE HOLDS...                                              https://judoinfo.com/chokes6/
           Case 8:17-cv-00278-CJC-DFM Document 260-4 Filed 09/30/19 Page 9 of 11 Page ID
                                            #:4644
          muscle has no very important action, but will wrinkle transversely the skin of the
          neck and help to open the mouth. ‘This muscle does not protect the underlying vital
          structures.

          Consequently, the amount of pressure directed to the superior carotid trianile needs
          to be no more than 300 mm Hg to cause unconsciousness in an adult. A female can,
          if the choke is properly performed, without great strength “choke out” a male twice
          her size.

          The state of unconsciousness, according to the investigators of the Society for
          Scientific Study in Judo, Kodokan, is caused by a temporary hypoxic condition of
          the cerebral cortex. In judo, the player holds the opponent’s neck by his hands
          (forearm) or judogi, the bloodflow of the common carotid artery is obstructed, but
          the vertebral artery is not obstructed. It has been confirmed that complete
          obstruction of blood flow to the brain or asphyxia by complete closure of the
          trachea will result in irreversible damage to the body which often results in death.
          While unconsciousness (ochi) caused by choking (shime) in judo is a temporary
          reaction which incapacitates the opponent for a short while, its execution is quite
          harniless.

          Experiments with human subjects and animals show the following effects from
          “choking”:

             1. Unconsciousness is due to lack of oxygen and by the metabolites created in the
                brain as a result of:
                         Acute cerebral anemia by pressure on:
                                1. common carotid artery
                                2. occipital artery
                                3. jugular vein
                         Shock, reflex action initiated on the receptor organ in the carotid
                         sinus.
             2. The appearance of flushing of the face because of the disturbances in pressure
                in the carotid arteries and jugular veins.
                         Decrease blood flow of the face shown by ultrasonic and laser-
                         Doppler blood flow monitoring devices. The mean value is 89.4%
                         with the lowest point in 6 seconds; after release return normal in 13.7
                         seconds.
                         Decrease oxygen saturation in blood in the helix of the ear by using
                         an ear oximeter. Down from 95 to 86% and reach a minimum of 82%
                         in 2-4 seconds. After regaining consciousness return to 90 to 92%.
                         Sixty percent oxygen saturation in the brain causes unconsciousness.
             3. Tachycardia hypertension, and mydriasis (dilated pupils) are caused by
                stimulation of the sympathetic nervous system (vagus nerve). The systemic
                pressure rises 30-40 mm of Hg. After release the blood pressure returns to
                normal in 3-4 minutes.
             4. In some cases bradycardia and hypotension occur while other cases show
                tachycardia and hypertension depending on the hypersensitivity of the carotid
                sinus and where the pressure was applied.
             5. Cardiac volume decreases but the volume recovers in 10 seconds after
                awakening.
             6. The peripheral blood vessels are also involved: dilatation of muscle vessels
                and constriction of skin vessels. In shock, accompanied by unconsciousness,
                bradycardia and hypotension are observed with dilation of muscle vessels.
             7. Choking acts as a stressor on the circulatory and hypophysio-adrenocortical
                system:
                         Decreased blood volume and increased plasma proteins as a result of
                         increased permeability of blood vessels. This is similar to unconscious
                         state following electric shock.



8 of 10                                                                                                      3/1/2019, 5:56 PM
DEATHS ALLEGEDLY CAUSED BY THE USE OF “CHOKE HOLDS...                                               https://judoinfo.com/chokes6/
          Case 8:17-cv-00278-CJC-DFM Document 260-4 Filed 09/30/19 Page 10 of 11 Page ID
                                            #:4645
                         No change in the hematocrit value or albumin/globulin.
                         A temporary increase in eosinophiles, then after awakening, there is a
                         decrease in number after 4 hours.
                         The 17-ketosteroids in the urine: 2 hours after recovery, the amount is
                         very much increased then gradually decreased (lasts 6-8 hours).
             8. The electroencephalogram (EEG): convulsions that appear in the unconscious
                stage are very similar to those of petit mal of epilepsy. No deleterious effects
                remained after the use of the choke hold. It is considerable less dangerous than
                a knockout in boxing.




          The effects of carotid artery hold or shimewaza have been studied extensively.
          However, the use of this hold by law enforcement officers has resulted in deaths.
          The police department training manuals emphasize that control hold should be used
          only when necessary to stop a suspect’s resistance and not necessarily to cause
          unconsciousness.

          The enforcement officers, although trained, have great difficulty in subduing violent
          and uncooperative suspects. Some suspects are under the influence of drugs: Case 3,
          acute heroin-morphine intoxication; Case 4, phencyclidine (PCP); and Case 9, acute
          ethanol and cocaine intoxication. These suspects may have had greater tolerance for
          pain, thus making it more difficult to restrain them and to recognize whether the
          state of unconsciousness is due to drugs rather than to the restraining holds. In other
          words, these suspects were not cooperative.

          In judo, the participants are taught to “choke” properly and in turn have been
          “choked” and have the ability to realize its effects before unconsciousness ensues.
          The officials, referee, judges, and coaches can recognize the player when he is
          “choked out” (becomes unconscious). If enforcement officers are to use the choke
          holds to subdue violent suspects as a last resort, they should be properly trained and
          supervised by trained certified judo instructors. Then possibly there will be less
          misuse or abuse of the techniques of choking which, when used improperly, result in
          fatalities.

          The number of fatalities resulting from the use of choke holds will decrease if the
          following procedures are followed:

             1. Choke holds to be taught by trained and certified instructors:
                        to be familiar with the anatomical structures of the neck and where the
                        pressure is to be applied (carotid triangle)
                        to know the physiology of choking, that only a small amount of
                        pressure is needed to cause unconsciousness
                        to recognize immediately the state of unconsciousness and to release
                        the pressure immediately.
                        to learn proper resuscitation methods if unconsciousness is prolonged
                        to prevent aspiration of vomitus and not to place the restrained
                        suspect face down. Keep the suspect under constant observation.
             2. To revise the police training manuals to emphasize the above procedures.
                These are the procedures and principles taught by judo instructors which have
                prevented deaths caused by shime-waza in the sport of judo for over 100 years.




9 of 10                                                                                                       3/1/2019, 5:56 PM
DEATHS ALLEGEDLY CAUSED BY THE USE OF “CHOKE HOLDS...                                                     https://judoinfo.com/chokes6/
                 Case 8:17-cv-00278-CJC-DFM Document 260-4 Filed 09/30/19 Page 11 of 11 Page ID
                                                   #:4646
                 EDITOR’S NOTE: This article by Dr. Koiwai was circulated in several Judo
                 publications in the 1980’s. This article was first published on the internet September
                 19, 1995 on Daniel R. Israel’s home page, and republished by the International Judo
                 Federation. It has been modified from the one published in Journal of Forensic
                 Sciences, March 1987. Due to the technical medical terminology, the autopsy
                 findings have been dropped from this reprint, however, it still includes the “cause of
                 death” determined by the autopsies. References are also not included due to space
                 limitations. Address requests for a complete reprint or additional information to: Dr.
                 E. K Koiwai, M.D., 11 Forrester Rd. Horsham, PA 19044.




           Copyright © 2019 Judo Info. All rights reserved.
           Powered by WordPress. Theme: Explore by ThemeGrill.




10 of 10                                                                                                            3/1/2019, 5:56 PM
